Judge Hobson’s
dissenting opinion:
The rule is that constitutional provisions relating to the. manner of holding an election are mandatory; but as to statutes this rule is not followed, unless a fair consideration of the statute shows that the Legislature intended compliance with its provisions to be essential to the validity of the proceedings. Where this does not appear, the statute is treated as directory merely. The rule has been thus well stated: “Questions affecting the purity of elections are in this country of vital importance. Upon them hangs the experiment of self-government. The problem is to secure — First, to the voter a free, untrammeled vote; and, secondly a correct record and return of the vote. Tt is mainly with reference to these two results that the rules for conducting elections are prescribed by the legislative power. Rut these rules are only means. The end is the freedom and purity of the election. To hold these rules all mandatory and essential to a valid election is to subordinate substance to form, the end to the means. Yet, on the other hand, to permit a total neglect of all the requirements of the statute, and still sustain the proceedings, is to forego the lessons of experience, and invite a disregard of all those provisions which the wisdom of years have found conducive to the purity of the ballot box. Ignorance, inadvertence, mistake, or even intentional wrong on the part of local officials should not be permitted to disfranchise a district. *488Yet rules and uniformity of procedure are as essential to procure truth and exactness in elections as in any tiling else. Irregularities invite and conceal fraud.” Gilleland v. Schuyler, 9 Kan., 569. In McCrary on Elections, after quoting the above, the learned author says: “If we keep in view these general jmnciples, and bear in mind that irregularities are generally to be disregarded, unless the statute expressly declares that they shall be fatal to the election, or unless they are such in themselves as to change or render doubtful the result, we shall find no great. difficulty in determining each case as it arises under the various statutes of the several States.” “Those provisions of a statute which affect the time and place of the election and the legal qualifications of the electors are generally o'f the substance of the election, while those touching the recording and return of the legal votes received and the mode and manner of conducting the mere details of the elections are directory. The principle is that irregularities which do not tend to affect results are not to defeat the will of the majority. The will of the majority is to be respected even when irregularly exjmessed. The officers of election may be liable to punishment for a violation of the directory provisions of a statute, yet the people are not to suffer on account of the default of their agents.” Sections 192, 193, McCrary, Elect. By our Constitution, elections are to be by secret official ballot. Section 147. But school elections are excepted from this rule, and may be regulated by the General Assembly. Section 155. Pursuant to this authority, it has been enacted that the election for school trustees of common schools shall be taken viva voce. Kentucky Statutes, sec. 4434. This exception to the holding of elections by secret ballot is made because the. school districts are small, the elections are non-political, and there is not the same reason for re*489quiring secrecy as to the choice of the voter to protect him from intimidation, and seciire a fair and free expression of the popular will. Whether this rule applied to the election of school boards in the cities under the acts governing them was a matter on which grave difference of opinion existed. In Moss v. Riley, 102 Ky., 1 (19 R., 993),(43 S. W., 421), this court held that it did. But it must be admitted the • Legislature did not so clearly express this that it can be said, from a fair construction of the act, that it intended a compliance with the provisions in relation to the manner of holding the election to be essential to the validity of the proceeding. The statute not only does not declare that nonconformity to its provisions shall be fatal to the election, but is so obscure on the subject as to how the election shall be held that there was certainty room for well-founded difference of judgment. Under the authorities a disregard of the provisions of a statute' “touching the recording and return of the legal votes received and the inode and manner of conducting the mere details- of the election” can not invalidate the proceeding where the statute does not so declare, and these matters are so obscurely expressed as to show that the Legislature did not have in mind making them essential to its validity.
The election in this case was 'fairly held. There was a full expression of the popular will. It was held as it was by consent, or without objection. The voter had no choice but to cast his vote in the manner directed by the officers. Whether he should call out his choice viva voce or hand the judges a written paper containing it were matters “touching the recording and return of the legal votes received.” While the judges should not have received the vote in this way, yet they did thus conduct the election, “and the people are not to suffer on account of the default of their agents.” *490By our statute the ballots are preserved, and it was a mere matter of form whether the voter’s choice was recorded by the officer or recorded by the voter and delivered to the officer and by him counted. The irregularity did not affect the result in any way, and there is nothing in the statute from which it may be inferred that the Legislature contemplated that such an irregularity should vitiate the proceeding. The whole thing comes to this: That the judges of the election received and counted votes that were cast irregularly. But there was no contest of the election. There was no objection to the votes being cast in this way, and no objection to their being counted. The persons elected, having received their certificates, are prima facie entitled to the offices, and their title can not be impeached on account of errors of the officers in the manner of holding the (‘lection. This was expressly held by this court in City of Cynthiana v. Board of Education, 21 R., 731 (52 S. W., 969). There is no inconsistency between that case and the case of Moss v. Riley. In the latter case two sets of trustees were elected; one by an election held viva voce, and the other by an election held by ballot. In a contest between them it was held that those elected in the maimer provided by the statute had the better right. But where only one election has beeu held at the time and 'place and by the officers required by law, when the irregularity in no way affected the result, and the people have acquiesced in the result, and there has been no contest of the election, a very different question is presented. Tt does not follow from this that -all the provisions of the statute might be disregarded, or, as has been suggested, the people might meet on the street corner, and by a show of hands declare their choice. The statute must be substantially followed, but it need not be exactly followed. This court has often approved the rule quoted from McCrary *491on Elections disregarding irregularities touching the manner of holding an election or receiving the votes where they do not appear to have affected the result. It is in accord with the entire current of modern authorities'. Voting by ballot is the rule in this State. The less formal method of voting viva voce in school elections is allowed by the statute for mere convenience. The taking of the votes in this more simple way was not of the essence of the election, and, it being _ in all other respects regularly held, and the result regularly declared without objection, to hold it now void is to magnify form above substance. I therefore dissent from the opinion of the court.
Judges Pulí elle and White concur in this dissent.
Petition for rehearing by appellee overruled.